Title: To Thomas Jefferson from Joseph Turner, 25 April 1803
From: Turner, Joseph
To: Jefferson, Thomas


          
            Sir
                     
            Brunswick, Georgia, 25th. April, 1803
          
          I have received from the Comptroller of the Treasury two Commissions with your signature annexed to each, conferring on me the office of Collector of the Customs, & Inspector of the Revenue for the District of Brunswick.
          Permit me, Sir, to assure you that I shall exert myself not to disappoint the confidence which you have been pleased to repose in me; that I am happy in the opportunity which now presents itself of executing the duties of these offices under your superintendence; under the auspices of our chief Magistrate, who, by the propriety & wisdom of his administration deserves the confidence, & commands the respect, the admiration of the people over whom he presides, & whose welfare, whose happiness, he contemplates with unceasing attention.
          It will be my highest ambition to merit your approbation.
          I am, Sir, with the utmost deference & respect Your obliged, humble servant
          
            Jh. Turner
          
        